437 S.E.2d 411 (1993)
James Matthew MILLER, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 930044.
Supreme Court of Virginia.
November 5, 1993.
Upon an appeal from a judgment rendered by the Court of Appeals of Virginia on the 3rd day of November, 1992.
Upon consideration of the record, briefs, and argument of counsel on an appeal limited to the questions whether the trial court erred (1) in admitting evidence of Miller's participation during the spring preceding the commission of the crimes in July in a conversation concerning the means and methods of committing murder without being caught, and (2) in admitting evidence that the firearm Miller used to kill the victim had been stolen eight or nine months before the commission of the crimes, the Court finds no merit in the assignments of error and, for the reasons stated in Miller v. Commonwealth, 15 Va.App. 301, 422 S.E.2d 795 (1992), affirms the judgment of the Court of Appeals. The appellant shall pay to the appellee thirty dollars damages.
CARRICO, C.J., and COMPTON and STEPHENSON, JJ., dissent.
This order shall be published in the Virginia Reports and shall be certified to the Court of Appeals of Virginia and to the Circuit Court of Charles City County.